157 F.2d 517 (1946)
ACTIVATED SLUDGE, Inc., et al., Plaintiffs-Appellees,
v.
SANITARY DISTRICT OF CHICAGO, Defendant-Appellant.
No. 9049.
Circuit Court of Appeals, Seventh Circuit.
October 28, 1946.
Ernst Buehler, Edmund D. Adcock, Eli E. Fink, and Ralph M. Snyder, all of Chicago, Ill., for appellant.
Charles L. Byron and Gordon F. Hook, both of Chicago, Ill., for appellees.
Before SPARKS and MAJOR, Circuit Judges, and BRIGGLE, District Judge.
PER CURIAM.
By reference we adopt the opinion of the District Court as that of this court. See 64 F. Supp. 25.
Decree affirmed. For the reason announced at the hearing Judge BRIGGLE did not participate in this decision.